Motion granted wherein it seeks reargument and, upon reargument, the following sentence is added to the last line of the final paragraph of the memorandum decision accompanying this court’s order [123 AD2d 574], entered on October 21, 1986, and to the last line of the decretal paragraph of such order: "We have considered petitioner’s remaining contentions, and find that they are lacking in merit.” The motion is otherwise denied. Concur— Kupferman, J. P., Fein, Milonas, Rosenberger and Ellerin, JJ.